DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Petition for Revival
The petition for revival under CF 1.137(a) filed 6/7/22 has been granted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jong Kook Park on 7/12/22.

The application has been amended as follows: 
For claims 1-4, correcting the “,” and “.” that are in the body of the claims.
For claim 2, correcting the R groups to match with the R groups of the cited chemical formulas by replacing “R113 to R122” with “R115 to R122” and removing O21 from the claim.
For claim 3, correcting the R groups to match with the R groups of the cited chemical formulas by replacing “R2” with “R3”.

 	Claim 1.  	A method for forming a cell gate structure, the method comprising:
forming a cell gate structure on a substrate by alternatively stacking a plurality of interlayer insulating layers and a plurality of gate electrode layers;
forming a plurality of holes through the cell gate structure; and
selectively etching a plurality of nitride layers in the cell gate structure by a composition;
wherein the composition for the selective etching comprises:
a first inorganic acid;
a first additive represented by Chemical Formula 1;
a second additive comprising a silane inorganic acid salt produced by reaction between a second inorganic acid and a silane compound;
a solvent;
wherein the second inorganic acid is at least one selected from the group consisting of a phosphoric acid, an anhydrous phosphoric acid, a pyrophosphoric acid, a polyphosphoric acid, and a combination thereof; and
the silane compound is a compound selected from Chemical Formulas 10, 20, and their combination;
the silane inorganic acid salt is represented by Chemical Formula C200-1;
[Chemical Formula 1]

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(In Chemical Formula 1: X is O or N, R1 to R6 are each independently selected from the group consisting of hydrogen, a C1-C20 alkyl group, a C1-C20 alkoxy group, a C2-C20 alkenyl group, a C3-C20 cycloalkyl group, a C1-C20 aminoalkyl group, a C6-C20 aryl group, a C1-C20 alkyl carbonyl group, a C1-C20 alkyl carbonyloxy group, and a C1-C20 cyano alkyl group, and n11 is 0 or 1);
[Chemical Formula 10]

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

[Chemical Formula 20]

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(In Chemical Formula 10 and Chemical Formula 20: each R1 to R10 is independently selected from a group consisting of hydrogen atom, halogen atom, an alkyl group having 1 to 10 carbon atoms, an alkoxy group having 1 to 10 carbon atoms, and an aryl group having 6 to 30 carbon atoms, at least one of R1   to R4 is hydrogen atom, or an alkoxy group having 1 to 10 carbon atoms, and n is one of integer numbers from 1 to 10);
[Chemical Formula C200-1]


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


(In Chemical Formula C200-1: each R111 to R112 is independently selected from a group consisting of hydrogen atom, halogen atom, an alkyl group having 1 to 10 carbon atoms, an alkoxy group having 1 to 10 carbon atoms, and an aryl group having 6 to 30 carbon atoms; each R113 to R122 is independently hydrogen; each o1, o21, o22, o3 is independently one of integer numbers from 0 to 10; n4 is one of integer numbers from 0 to 2; l1 is one of integer numbers from 0 to 10; m1 is 0 or 1).

 Claim 2. 	The method of claim 1, wherein any one of hydrogen of R113 to R122 in the Chemical Formula C200-1 is substituted by Chemical Formula C220-1;
[Chemical Formula C220-1]

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(In Chemical Formula C220-1: each R131 to R132 is a coupler coupling to Chemical Formula C200-1, the other is independently selected from the group consisting of hydrogen atom, halogen atom, an alkyl group having 1 to 10 carbon atoms, an alkoxy group having 1 to 10 carbon atoms, and an aryl group having 6 to 30 carbon atoms; each R115 to R122 is independently hydrogen or substituted by a substituent represented by Chemical Formula C220-1; each o1, o22, o3 is independently one of integer numbers from 0 to 10; n4 is one of integer numbers from 0 to 2; l1 is one of integer numbers from 0 to 10; m1 is 0 or 1).

Claim 3.	The method of claim 1, wherein the silane inorganic acid salt represented by Chemical Formula C200-1 is any one selected from a group consisting of Chemical Formulas 52, 53, 55, 56, 57, 103, 106, 107, 108, 205, 207, 208, 209, 210, and their combination;
[Chemical Formula 52]

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

 	[Chemical Formula 53]

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

 	[Chemical Formula 55]

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

 	[Chemical Formula 56]

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


 	[Chemical Formula 57]


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

 	[Chemical Formula 103]

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

 	[Chemical Formula 106]

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

 	[Chemical Formula 107]

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

	[Chemical Formula 108]


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

	
 	[Chemical Formula 205]


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

 	[Chemical Formula 207]


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale


 	[Chemical Formula 208]


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

 	[Chemical Formula 209]


    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale


 	[Chemical Formula 210]


    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale

 	(In Chemical Formula 52, 53, 55, 56, 57, 103, 106, 107, 108, 205, 207, 208, 209, 210: each R1, R3, R1-1, R1-2, R1-3, R1-4, R1-5, R1-6, R1-7, R1-8, R2-1, R2-2, R3-1, R3-2, R3-3, is independently selected from a group consisting of hydrogen atom, halogen atom, an alkyl group having 1 to 10 carbon atoms, an alkoxy group having 1 to 10 carbon atoms, and an aryl group having 6 to 30 carbon atoms).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The terminal disclaimers filed on 9/23/21 and 9/28/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted from the application numbers listed in the DP rejections have been reviewed and are accepted.  The terminal disclaimer has been recorded.
All claims have been allowed over the prior art in the office action sent 9/14/21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



7/28/2022